QUESTION: When a Judge campaigns for re-election, may he use in his campaign a card which identifies him as a Judge? For example, may a card be used which states, “Vote for John/Jane Doe, Associate District Judge?”
WE ANSWER: YES.
Canon 2(B): “A Judge should not lend the prestige of judicial office to advance private interests of the Judge ...”
Canon 5(A) “... (3) A candidate for judicial office: (d) should not: ... (iii) knowingly misrepresent the identity, qualifications, present position or other fact concerning the candidate or an opponent ...:
A seated Judge, running for re-election, has a right to actively campaign and advise the electorate of his/her qualification for the office. The question of the use of the Judge’s name on a campaign card is not discussed in JUDICIAL CONDUCT AND ETHICS, but in discussing a more conspicuous identification of the Judge’s position, it is stated at paragraph 11.11, page 337: “All jurisdictions that have addressed the question agree that an incumbent Judge may be pictured in his or her robe in campaign materials, so long as the picture is not misleading.”
An incumbent Judge may advise the electorate of his position as the prohibition is against any misrepresentation of the candidate’s position.
While there are many restrictions on the conduct and speech of a judicial candidate, note Canon 5, and the Judge may not exploit the power and prestige of the office, he still has the right to actively campaign. As set out in AMERICAN CIVIL LIBERTIES UNION, INC. v. FLORIDA BAR, 744 F.Supp. 1094 (N.D.Fla.1990), when a state decides to elect its judiciary through popular elections, “It must recognize a candidates’ right to make campaign speeches and the concomitant right of the public to be informed about the judicial candidates ... It is in the public interest to permit disclosure of truthful, relevant information helpful in the decision making process ...”
An incumbent Judge may advise the electorate that he/she is presently serving as a Judge by speech, poster or hand card,
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary